                                                    THE HONORABLE JOHN C. COUGHENOUR
 1

 2

 3

 4

 5

 6
                               UNITED STATES DISTRICT COURT
 7
                              WESTERN DISTRICT OF WASHINGTON
 8                                      AT SEATTLE

 9    NICLAS FOSTER,                                    CASE NO. C17-1727-JCC
10                          Plaintiff,                  MINUTE ORDER
11           v.

12    AMERICAN HONDA MOTOR COMPANY
      INC,
13
                            Defendant.
14

15
            The following Minute Order is made by direction of the Court, the Honorable John C.
16
     Coughenour, United States District Judge:
17
            On October 1, 2019, the Court held a chambers conference with the parties’ counsel to
18
     disclose a potential conflict because Judge Coughenour owns a 2014 Honda CR-V.
19
            DATED this 1st day of October 2019.
20
                                                         William M. McCool
21
                                                         Clerk of Court
22
                                                         s/Tomas Hernandez
23                                                       Deputy Clerk

24

25

26


     MINUTE ORDER
     C17-1727-JCC
     PAGE - 1
